DETAILED ACTION

Status of the Claims
Claims 17-30 are pending in the current application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-22, 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the shield component hole" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this is meant to be the component hole previously mentioned or a new, distinct hole.
	Claims 16-22 and 26-29 are rejected for their dependence upon claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami (US 20170069470).
As to claim 23, Murakami discloses an upper electrode structure for a plasma processing apparatus (title; abstract) comprising:
An electrode plate having a first through hole (figure 2: plate 18 of upper electrode structure ‘US’ with through holes for gas lines L11-13 to underlying structure);
An electrostatic attractor disposed on the electrode plate and having a second hole (figure 2: electrostatic attraction unit 19 clamped to plate 18 with through holes from plate 18 to underlying plate 16 gas openings 16i,j,k; paragraph 53; paragraph 57);
A conductive plate disposed on the electrostatic attractor having a third hole and fourth holes surrounding the third hole (figure 2: ‘first’ plate 16 with through holes 16i-k to above gas lines and through holes; figure 1: power supply NP to plate 16; paragraph 47: semiconductor material, si, for plate 16);
The first second and third holes aligned (figure 2: gas feeds ‘L’ to through holes ‘I’ through plate 18, 19 and 16; specifically illustrated aligned L23 to L33 to 16k at top [when rotated- right] portion of plates);
The second hole in communication with the first, third and fourth through holes (figure 2 showing gas diffusion space D13 in electrostatic attractor 19 for communication with third and fourth holes in plate 16, and through holes in plate 19 in communication with above through holes in plate 18).

As to claim 24, Murakami discloses connection of the holes to a gas source (figure 1: gas inlet IP 1-3).
As to claim 25, Murakami discloses connection of the processing space, connected to the gas outlets to a vacuum exhaust source (figure 1: ‘VS’).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-21, 26-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 20170069470) in view of Song (US 9449859).
As to claim 17, Murakami discloses an upper electrode structure for a plasma processing apparatus (title; abstract) comprising:
An electrode plate having a first through hole (figure 2: plate 18 of upper electrode structure ‘US’ with through holes for gas lines L11-13 to underlying structure);
An electrostatic attractor disposed on the electrode plate and having a component hole (figure 2: electrostatic attraction unit 19 clamped to plate 18 with through holes from plate 18 to underlying plate 16 gas openings 16i,j,k; paragraph 53; paragraph 57);
A conductive plate disposed on the electrostatic attractor having a third hole (figure 2: ‘first’ plate 16 with through holes 16i-k to above gas lines and through holes; figure 1: power supply NP to plate 16; paragraph 47: semiconductor material, si, for plate 16);
The first and third holes aligned (figure 2: gas feeds ‘L’ to through holes ‘I’ through plate 18, 19 and 16; specifically illustrated aligned L23 to L33 to 16k at top [when rotated- right] portion of plates).

Murakami, while disclosing multiple plates and associated components with aligned through holes, as discussed above, is silent as to a shield within the electrostatic attractor plate having its own aligned through hole.
	Song discloses knowledge in the art of an upper electrode for a plasma processing chamber containing multiple plates with aligned through holes (abstract; figure 2).  Song also discloses knowledge in the art of using tube conduits aligned with and sealed to the plates and their through holes (figure 3: conduit 347 through plates 310 and 333 A and B) to allow for gas flow through the structure with controlled heat exchange (abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use integrated gas conduits, the functional and structural equivalent to the shields of the instant claims, as disclosed by Song, in the system of Murakami, to guide the gas through the structure and allowing for desired heat exchange control (Song at abstract).

	As to claims 18-20, Song discloses the conduit tube [shield equivalent] is both a separate component and integrally connected with the electrode component plates (figure 2: conduit 347; col 9 lines 1-10: sealing and brazing/welding of conduit structure to plate through hole structure).

	As to claim 21, Murakami the electrostatic attractor between the electrode and conductive plates (figure 2: structure 19) comprises a main body and surface of ceramic material to resist corrosion from the process gases and suppress electric discharge (paragraph 58).  Therefore, both the main body and surface of the electrostatic attractor are a ‘passivation layer’ as resistance to corrosion is the definition of passivation.
As to claim 26, Murakami discloses a coolant flow path in the conductive plate (paragraph 8: second plate coolant flow path).
As to claim 27, Murakami discloses a conductive plate with a coolant flow passage, as discussed above, but is silent as to a separate cooling plate for the conductive plate.  However, it has generally been held that making a component separable or integral is generally within the purview of one of ordinary skill in the art and therefore generally obvious for simple structural and removability issues generally known to one of ordinary skill in the art (see MPEP 2144.04 V (B and C)).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a separate cooling plate structure from the conductive plate within Murakami, because this allows for a separately replaceable and controlling structure.  

As to claim 30, Murakami discloses a plasma processing apparatus comprising:
A chamber with substrate support and lower electrode (figure 1: chamber 12 with substrate support 14 with power sources LFS/HFS);
An upper electrode above the lower electrode comprising:
An electrode plate having a first through hole (figure 2: plate 18 of upper electrode structure ‘US’ with through holes for gas lines L11-13 to underlying structure);
An electrostatic attractor disposed on the electrode plate and having a component hole (figure 2: electrostatic attraction unit 19 clamped to plate 18 with through holes from plate 18 to underlying plate 16 gas openings 16i,j,k; paragraph 53; paragraph 57);
A conductive plate disposed on the electrostatic attractor having a third hole (figure 2: ‘first’ plate 16 with through holes 16i-k to above gas lines and through holes; figure 1: power supply NP to plate 16; paragraph 47: semiconductor material, si, for plate 16);
The first and third holes aligned (figure 2: gas feeds ‘L’ to through holes ‘I’ through plate 18, 19 and 16; specifically illustrated aligned L23 to L33 to 16k at top [when rotated- right] portion of plates).

Murakami, while disclosing multiple plates and associated components with aligned through holes, as discussed above, is silent as to a shield within the electrostatic attractor plate having its own aligned through hole.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use integrated gas conduits, the functional and structural equivalent to the shields of the instant claims, as disclosed by Song, in the system of Murakami, to guide the gas through the structure and allowing for desired heat exchange control (Song at abstract).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Song, as applied to claim 17 above, and further in view of Shima (US 20020004134).
As to claim 22, Murakami discloses the electrostatic attractor comprises a dielectric body with electrode within the body in tight contact with both the electrode and conductive plate (paragraph 11; figure 2: contact between plates; paragraph 53: clamping plates to electrostatic attractor), but is silent as to an elastic body.
	Shima discloses an electrostatic attractor in which a ceramic surface, elastic dielectric layers and embedded electrode are used to form a structure which maintains its structure and has preferential thermal characteristics (abstract; paragraph 9-10).
.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Song, as applied to claim 17 above, and further in view of Watanabe (US 20190198299) and Shima (US 2002004134).
As to claims 28-29, Murakami discloses an electrostatic attractor with an embedded electrode, but is silent as to two separately powered electrode portions.
Watanabe discloses knowledge in the art of an electrostatic attractor in which two separate body portions are provided with two independently powered electrodes (abstract; figure 2: elatic chuck chuck 21 with central and peripheral portions with separate electrodes 22 and 23 with independent power supplies 11) to provide an attractive force (paragraph 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide separate electrode sections, as disclosed by Watanabe, in the system of Murakami, because this allows for control over the attractive forces (Watanabe at paragraph 52).
It should be noted that although Watanabe only discloses use of opposite polarities, the manner of operating a device does not differentiate an apparatus claim from the prior art.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art 
Murakami discloses the electrostatic attractor comprises a dielectric body with electrode within the body in tight contact with both the electrode and conductive plate (paragraph 11; figure 2: contact between plates; paragraph 53: clamping plates to electrostatic attractor), but is silent as to an elastic body.
	Shima discloses an electrostatic attractor in which a ceramic surface, elastic dielectric layers and embedded electrode are used to form a structure which maintains its structure and has preferential thermal characteristics (abstract; paragraph 9-10).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use elastic layer construction, as disclosed by Shima, in the structure of Murakami, because this allows for a structure that prevents curvature and has improved thermal characteristics (Shima at abstract).



Correspondence Information

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794